      Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.452 Page 1 of 8



                                UNITED STATES OF AMERICA

                       IN THE WESTERN DISTRICT OF MICHIGAN

United States of America,                               File No. 1:18-cr-166
       Plaintiff,

       v.                                               Hon. Paul L. Maloney
                                                        U.S. District Court Judge
Daniel Dario Trevino (D-1)
       Defendant.
___________________________________________________________________/

 MOTION TO QUASH THE INDICTMENT DUE TO FEDERAL FUNDING PROHIBITIONS

 Attachment 1 – Unpublished Eastern District Case, United States v. Samp, E.D. #16-cr-20263 (March
                                             29, 2017)
        Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.453 Page 2 of 8


                2017 WL 1164453                                  Maine, Maryland, Massachusetts, Michigan,
  Only the Westlaw citation is currently available.              Minnesota, Mississippi, Missouri, Montana, Nevada,
   United States District Court, E.D. Michigan,                  New Hampshire, New Jersey, New Mexico, Oregon,
                Northern Division.                               Rhode Island, South Carolina, Tennessee, Utah,
                                                                 Vermont, Washington, and Wisconsin, to prevent
       UNITED STATES of America, Plaintiff,                      such States from implementing their own State laws
                       v.                                        that authorize the use, distribution, possession, or
           Robert L. SAMP, Defendant.                            cultivation of medical marijuana.
                  Case No. 16-cr-20263                         Consolidated and Further Continuing Appropriations
                            |                                  Act, 2015, Pub. L. No. 113–235, § 538, 128 Stat. 2130,
                   Signed 03/29/2017                           2217 (2014).

                                                               An essentially identical rider was included in the
Attorneys and Law Firms                                        appropriations act for the fiscal year ending September
                                                               30, 2016. Consolidated Appropriations Act, 2016, Pub.
Janet L. Parker, U.S. Attorney’s Office, Bay City, MI, for
                                                               L. No. 114–113, § 542, 129 Stat. 2242, 2332–33
Plaintiff.
                                                               (2015).
 ORDER DENYING MOTION FOR INJUNCTIVE                           ... The McIntosh Court concluded that, “at a minimum,
               RELIEF                                          § 542 prohibits DOJ from spending funds from relevant
                                                               appropriations acts for the prosecution of individuals
THOMAS L. LUDINGTON, United States District Judge
                                                               who engaged in conduct permitted by the State Medical
*1 On April 14, 2016, Defendant Robert L. Samp was             Marijuana Laws and who fully complied with such
indicted on three counts of willfully failing to prepare and   laws.” Id. at 1177. However, the court also found that
file an income tax return. On August 10, 2016, the Court       the statutory language does not prevent the DOJ from
granted Samp’s motion to substitute retained attorneys for     prosecuting “individuals who engage in conduct
his appointed counsel. On the same day, the Government         unauthorized under state medical marijuana laws.” Id.
issued a superseding indictment which charged Samp             at 1178.
with the additional offense of possessing a firearm while
                                                               The McIntosh Court chose to “leave to the district
being an unlawful user of a controlled substance, in
                                                               courts ... the precise remedy that would be appropriate”
violation of 18 U.S.C. § 922(g)(3). ECF No. 20.
                                                               for violations of § 542. Id. at 1179. However, the court
                                                               did hold that: “If DOJ wishes to continue these
Several months later, Samp filed a motion for injunctive
                                                               prosecutions, Appellants are entitled to evidentiary
relief. ECF No. 30. In the motion, Samp challenges the
                                                               hearings to determine whether their conduct was
Government’s authority to prosecute Count Four of the
                                                               completely authorized by state law, by which we mean
superseding indictment. That count asserts that Samp,
                                                               that they strictly complied with all relevant conditions
“then being an unlawful user of a controlled substance,
                                                               imposed by state law on the use, distribution,
knowingly possessed a firearm, in and affecting
                                                               possession, and cultivation of medical marijuana.” Id.
commerce, in violation of 18 U.S.C. § 922(g)(3).” ECF
Nos. 20, 47. In support of his motion for injunctive relief,   *2 ... The language of § 542 clearly prohibits the DOJ
Samp relies upon United States v. McIntosh, 833 F.3d           from expending funds to prevent Michigan from
1163 (9th Cir. 2016), where the Ninth Circuit concluded        implementing its own state law regarding the use,
that a provision in a federal appropriations bill barred       distribution, possession, and cultivation of medical
federal prosecutors from charging defendants with crimes       marijuana. Here, Count Four is charging Samp with
for actions undertaken in full compliance with state           possession of firearms in connection with his medical
medical marijuana laws. On December 13, 2016, the              marijuana business. The Government has not alleged
Court issued an order addressing Samp’s motion for             that Samp’s possession of the firearms was unlawful
injunctive relief which reasoned, in relevant part:            apart from his medical marijuana business. Although
                                                               the Government is not attempting to directly prosecute
  In McIntosh, ... [t]he appellants based their argument
                                                               Samp for his medical marijuana business, which would
  on the following rider which Congress included in an
                                                               be in direct violation of § 542, Count Four
  omnibus appropriations bill:
                                                               accomplishes materially the same effect. Accordingly,
     None of the funds made available in this Act to the       if Samp fully complied with the Michigan medical
     Department of Justice may be used, with respect to        marijuana law, then the Government’s prosecution of
     the States of Alabama, Alaska, Arizona, California,       Count Four is in violation of § 542.
     Colorado, Connecticut, Delaware, District of
                                                               To answer the question of whether Samp was
     Columbia, Florida, Hawaii, Illinois, Iowa, Kentucky,
                                                               complying with the Michigan medical marijuana law,
        Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.454 Page 3 of 8


  an evidentiary hearing is necessary. The remaining          seized were smoked marijuana cigarettes                and
  issue is which party bears the burden of proof at the       paraphernalia used to smoke marijuana.
  hearing.... It is axiomatic that criminal defendants are
  innocent until proven guilty and that the Government        HUNT officers also seized a number of “edibles”: food
  bears the burden of demonstrating their guilt. See In re    products which were suspected or confirmed to contain
  Winship, 397 U.S. 358, 362 (1970). As such, the             marijuana. In this case, the edibles included brownies,
  presumption must be that Samp has complied with the         rice crispy treats, fruity pebble snacks, butter, cakes,
  Michigan medical marijuana law. If the Government           cookies, chocolate, and suckers. Together, the edibles
  can prove, by a preponderance of the evidence, that         (including in some cases the weight of the original
  Samp was not in full compliance with the Michigan           packaging) weighed approximately 4,879.5 grams. The
  medical marijuana law, then the Government will be          searches of Samp’s dispensaries revealed hundreds (if not
  allowed to continue prosecuting Count Four.                 thousands) more grams of suspected or confirmed
                                                              marijuana and marijuana edibles.
After three days of hearings on Samp’s pending motion to
enjoin the Government from prosecuting Count Four of          *3 After the first day of the evidentiary hearing, the
the indictment, ECF No. 30, the Court directed the parties    Government tested and weighed some of the substances
to submit supplemental briefing on several issues related     seized from Samp’s residence, dispensaries, and grow
to the provisions of the Michigan Medical Marijuana Act       farms. See Lap Rep. I and Lab Rep. II, ECF Nos. 55, Ex.
(MMMA) as they existed during the relevant timeframe.         16, 17. The laboratory tested representative portions of
ECF No. 50. The Court also directed the Government to         the seized items. For example, the lab tested one of the
submit relevant law enforcement investigative reports.        170 smoked cigarette butts which were seized. Lap Rep. I
For the reasons stated below, the motion for injunctive       at 1. Every item the laboratory analyzed tested positive
relief will be denied.                                        for marijuana or delta-1-tetrahydrocannibol, a component
                                                              of marijuana. The weight of the items actually tested by
                            I.                                the lab totaled approximately 301.59 grams. The
                                                              laboratory also weighed the remaining items, which had
                            A.                                not been individually tested. Those items weighed another
                                                              330.72 grams. Together, then, the weight of the tested
On the first day of the evidentiary hearing,                  samples and remaining portions of the sent to the lab
Detective-Sergeant Robert “Mike” Hahn testified               totaled 632.31 grams items (excluding the weight of the
regarding the search of Samp’s residence from which the       original packaging).
current charges stem. At the time, Hahn was a member of
the Huron Undercover Narcotics Team (“HUNT”). He              When Samp’s dispensary was searched, HUNT officers
testified that Samp first came to HUNT’s attention after      searched Samp’s truck. Inside, officers found a baggie
the DEA intercepted a Fed-Ex package which contained          with usable marijuana and several jelly jars containing
marijuana. After investigating the source of the package,     usable marijuana. Hahn provides an approximate weight
HUNT obtained a warrant to search Samp’s residence and        of 129.08 grams of marijuana for those items, excluding
several medical marijuana dispensaries he operated. On        the packaging in which they were found. See Hahn Aff. at
September 21, 2011, more than four years before the           6, ECF No. 55, Ex. 18.
indictment would be returned, HUNT executed the
warrant and searched Samp’s residence.                        HUNT officers also located several locations where Samp
                                                              was growing marijuana plants. At one location, officers
According to Hahn, the search of the residence,               found 7 large plants, plus a number of small “clones” that
dispensaries, and marijuana grow locations revealed           did not have root structure. Supp. Rep. 0001 at 6–7. At
Samp “to be in gross violation of almost every provision      another location, officers found another 53 marijuana
of Michigan’s Medical Marijuana Act.” Supp. Rep. 0001         plants with substantial root structure. Officers also found
at 1–2, ECF No. 55, Ex. 15. Hahn’s testimony at the           44 small plants that had some root structure.
hearing relied heavily upon the incident reports he
prepared subsequent to the search. See Supp. Rep. 0002,
ECF No. 55, Ex. 10. In the report, Hahn listed over fifteen
different containers seized from the Samp residence
which included confirmed or suspected marijuana. See id.
at 1–8. In total (and including the weight of the original
packaging), those containers weighed approximately                                        B.
667.5 grams. Although much of the marijuana was seized
                                                              On the second day of the evidentiary hearing, Robert
from a closet connected to the master bedroom in Samp’s
                                                              Samp’s wife, Sandra Samp, testified. Evid. Tr. II, ECF
residence, a significant amount of marijuana was seized
                                                              No. 56. She explained that, at the time of the search, she
from the nightstand and dresser in the master bedroom, as
                                                              was the holder of a Michigan Medical Marijuana card. Id.
well as the master bathroom vanity. Among the items
                                                              at 16. According to Ms. Samp, she continues to smoke
        Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.455 Page 4 of 8


medical marijuana approximately once a day. Id. at 18.          unlawful user of marijuana. In United States v. Bellamy,
She further testified that, at the time of the search, Robert   the defendant challenged his conviction for violating 18
Samp also held a card which authorized him to use               U.S.C. § 922(g)(3), claiming that he was not an “unlawful
medical marijuana for personal use. Id. Ms. Samp                user” of a controlled substance because his use was in
testified that her daughter, Chelsea Samp, lived in the         compliance with the MMMA. No. 16-1752, 2017 WL
house and possessed a medical marijuana card at the time        1032313, at *3 (6th Cir. Mar. 16, 2017). The Sixth Circuit
of the search. Ms. Samp acknowledged that, in the past,         rejected that argument as “contrary to federal law.” Under
she and Mr. Samp both smoked marijuana. Although she            current federal law, marijuana is a controlled substance
usually smoked outdoors, sometimes she would smoke              and thus no physician may prescribe it and no individual
inside the house. Id. at 29–30. Ms. Samp flatly denies that     can use it without violating federal law.
Mr. Samp smoked marijuana in the house ever, and she
asserts that he did not smoke marijuana at all until after      As explained in the December 13, 2016, order, Congress
the warrant was executed. Id. at 50.                            included a rider in the omnibus appropriations bill which
                                                                forbids the Department of Justice from preventing states
According to Ms. Samp, she kept her marijuana in the            with medical marijuana laws from “implementing their
master bedroom closet. Id. at 39. She testified: “typically,    own State laws that authorize the use, distribution,
the product in the bin [identified elsewhere as a red tote]     possession, or cultivation of medical marijuana.”
was for the patients, and then I had mine in a separate         Consolidated Appropriations Act, 2016, Pub. L. No.
lockbox in the closet is how it would, but I don’t want to      114–113, § 542, 129 Stat. 2242, 2332–33 (2015). In
say that I never got in the bin and took marijuana and          United States v. McIntosh, the Ninth Circuit construed
used it....” Id. at 41. When shown pictures of the              that language as prohibiting the Department of Justice
marijuana and paraphernalia which HUNT officers                 from “spending funds from relevant appropriations acts
purportedly found on the master bedroom dresser, Ms.            for the prosecution of individuals who engaged in conduct
Samp indicated she did not know what it was. Id. at 82.         permitted by the State Medical Marijuana Laws and who
According to her, “[n]othing was ever really on the             fully complied with such laws.” 833 F.3d 1163, 1177 (9th
dresser.” Id.                                                   Cir. 2016). The rider did not decriminalize possession and
                                                                use of medical marijuana under state law; it simply
                             II.                                prohibited the Department of Justice from expending
                                                                funds in prosecuting violations of federal drug law if the
In the November 2008 election, Michigan voters                  marijuana use and possession fully complied with a state
approved by a large margin an initiative which authorized       medical marijuana law. The McIntosh Court further
the use of marijuana to treat certain medical conditions.       explained that the rider prohibits only prosecutions of
The Michigan legislature then crafted a statute                 individual whose “conduct was completely authorized by
implementing the will of the voters. The resulting law is       state law, by which we mean that [he] strictly complied
the Michigan Medical Marihuana Act. The “MMMA does              with all relevant conditions imposed by state law on the
not create a general right for individuals to use and           use, distribution, possession, and cultivation of medical
possess marijuana in Michigan.” People v. Kolanek, 491          marijuana.” Id. at 1179 (emphasis added). Importantly,
Mich. 382, 394 (2012) (emphasis in original). The               the question is not, contrary to Samp’s repeated
Kolanek      Court emphasized that           “[p]ossession,     arguments, whether Samp was an “unlawful user” of
manufacture, and delivery of marijuana remain                   marijuana as defined in § 922(g)(3). If Samp is not
punishable offenses under Michigan law.” Id.                    entitled to an injunction, that question will be decided by
Accordingly, the “MMMA’s protections are limited” to            a jury. Compliance with the MMMA is not an affirmative
individuals whose use “ ‘is carried out in accordance with      defense to § 922(g)(3). The narrow issue currently before
the provisions of’ ” the Act. Id. (quoting Mich. Comp. L §      the Court is only whether Samp strictly complied with the
333.26427(a)). Rather than decriminalizing the possession       MMMA.
and use of marijuana, the MMMA provides an affirmative
defense to state prosecutions related to marijuana use,         Samp also argues that his possession of marijuana as a
possession, and distribution for four categories of             caregiver under the MMMA is irrelevant to the present
individuals: qualifying patients, registered primary            prosecution. He asserts that the inquiry should be limited
caregivers, physicians, and other specified persons. See        to whether he was in noncompliance with the MMMA’s
Mich. Comp. L. 333.26424(a), (b), (f), (g), & (i). To the       provisions regarding personal use. That argument might
extent a qualifying patient or caregiver possesses              have force if Samp could reasonably argue that he did not
marijuana in connection with the medical use of                 use marijuana or if he maintained his marijuana inventory
marijuana, they cannot be arrested or prosecuted for            for personal use separate from his inventory for the
violation of state law. Id. at (a) & (b).                       medical marijuana dispensary. But the evidence presented
                                                                at the evidentiary hearing makes either assertion
*4 Similarly, the MMMA has no effect on the illegality of       untenable. Rather, the evidence demonstrates that Samp
possession and use of marijuana under federal law,              was not in compliance with either the MMMA’s use or
including charges for possessing a firearm while being an       caregiver provisions. The McIntosh Court emphasized
        Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.456 Page 5 of 8


that § 542 only prohibits expenditure of funds to                 81 L.Ed. 789 (1937)). Even if Appellants cannot obtain
prosecute individuals whose conduct was “completely               injunctions of their prosecutions themselves, they can
authorized” by state law, meaning that the individuals            seek—and have sought—to enjoin DOJ from spending
“strictly complied with all relevant conditions imposed by        funds from the relevant appropriations acts on such
state law.” Id. As explained below, Samp did not.                 prosecutions. When Congress has enacted a legislative
                                                                  restriction like § 542 that expressly prohibits DOJ from
On the other hand, the Government argues that Samp                spending funds on certain actions, federal criminal
cannot defend against Count Four by asserting that his use        defendants may seek to enjoin the expenditure of those
was lawful under Michigan law. In support, the                    funds, and we may exercise jurisdiction over a district
Government cites United States v. Bellamy, No. 16-1752,           court’s direct denial of a request for such injunctive
2017 WL 1032313 (6th Cir. Mar. 16, 2017), described               relief.
above. The Government asserts here that “[i]f there was
merit to the notion that § 542 precluded prosecutions           Id. at 1172–73.
under 18 U.S.C. § 922(g)(3), the Sixth Circuit could have
taken note of that fact and invalidated the conviction in
that case.” Gov’t Supp. Br. at 3. This argument is              The argument presented by the Government does not
premised on the same misunderstanding which underlies           directly engage with the rationale provided by the Ninth
Samp’s argument, rejected above. Even if Samp was in            Circuit.1 Further, the Government did not raise this
full compliance with every provision of the MMMA, that          argument until after submitting two briefs and
would not operate as a defense to Count Four. On the            participating in three days of hearings. More importantly,
contrary, the question presented is whether the DOJ is          the Government has not demonstrated that the Ninth
authorized by Congress to expend funds prosecuting this         Circuit’s thoughtful analysis is contrary to Sixth Circuit or
count, not whether Samp has violated 18 U.S.C. §                Supreme Court precedent. Given the significant time
922(g)(3). The Bellamy Court rejected the defendant’s           already invested in litigating this motion, and because
sufficiency of the evidence defense (advanced after             Samp is not entitled to injunctive relief on the merits, the
conviction) by correctly pointing out that his conduct was      Court will follow the Ninth Circuit’s analysis regarding
illegal under federal law, regardless of whether it was         authority to enjoin violations of § 542.
legal under state law. The applicability of § 542 was
neither argued by the parties nor addressed by the Sixth                                    III.
Circuit in Bellamy. Given the different procedural and
                                                                                             A.
legal postures of the two cases, Bellamy is of limited
relevance to the present motion.
                                                                As directed by the Court, the parties have summarized the
*5 Finally, the Government argues that this Court does          provisions of the MMMA at the time the search occurred.
not have the authority to enjoin the prosecution regardless     At all times since the MMMA was passed, a “qualified
of whether § 542 was violated. As the McIntosh Court            patient” could possess 2.5 ounces of usable marijuana and
explained, injunctive relief is a generally inappropriate       12 marijuana plants for personal use. Mich. Comp. L.
remedy in federal criminal proceedings. See McIntosh,           333.26424(a). Additionally, an individual can register as a
833 F.3d at 1172. But the Ninth Circuit expressly found         primary caregiver, serving up to five patients. If serving
that it was appropriate in the § 542 context:                   as a caregiver, the individual can possess 2.5 ounces of
                                                                usable marijuana and 12 marijuana plants per patient. Id.
  Here, however, Congress has enacted an appropriations
                                                                at 333.26424(b), (b)(1)–(2). At most, then, one individual
  rider that specifically restricts DOJ from spending
                                                                with a patient card and a caregiver card could possess 2.5
  money to pursue certain activities. It is “emphatically ...
                                                                ounces of marijuana for personal use and an additional
  the exclusive province of the Congress not only to
                                                                12.5 ounces of marijuana for patients. Fifteen ounces is
  formulate legislative policies and mandate programs
                                                                equivalent to approximately 425.24 grams. The maximum
  and projects, but also to establish their relative priority
                                                                amount of marijuana plants an individual can possess is
  for the Nation. Once Congress, exercising its delegated
                                                                72.
  powers, has decided the order of priorities in a given
  area, it is for ... the courts to enforce them when
                                                                *6 At the time of the search, the MMMA was silent on
  enforcement is sought.” Tenn. Valley Auth. v. Hill, 437
                                                                the question of whether marijuana-infused edibles were
  U.S. 153, 194, 98 S.Ct. 2279, 57 L.Ed.2d 117 (1978);
                                                                legal. The statute defined “usable marihuana” as “the
  accord United States v. Oakland Cannabis Buyers’
                                                                dried leaves and flowers of the marihuana plant, and any
  Co–op., 532 U.S. 483, 497, 121 S.Ct. 1711, 149
                                                                mixture or preparation thereof, but does not include the
  L.Ed.2d 722 (2001). A “court sitting in equity cannot
                                                                seeds, stalks, and roots of the plant.” Mich. Comp. Laws
  ‘ignore the judgment of Congress, deliberately
                                                                Ann. § 333.26423 (as effective from December 4, 2008,
  expressed in legislation.’ ” Oakland Cannabis, 532
                                                                to March 31, 2013). On July 11, 2013, the Michigan
  U.S. at 497, 121 S.Ct. 1711 (quoting Virginian Ry. Co.
                                                                Court of Appeals held that marijuana-infused edibles
  v. Sys. Fed’n No. 40, 300 U.S. 515, 551, 57 S.Ct. 592,
                                                                which were prepared using portions of the plant other
        Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.457 Page 6 of 8


than the “dried leaves and flowers” were illegal under the   home. Def. Supp. Br. at 4. The Government contends that
MMMA. People v. Carruthers, 301 Mich. App. 590, 601          Samp possessed 574.72 grams. Gov’t Supp. Br. at 7. The
(2013). On December 20, 2016, the Michigan Legislature       Court’s independent computation of the weighed
amended      the    MMMA       to    expressly    legalize   marijuana comes to 632.31 grams (which includes a small
“marihuana-infused products.” Mich. Comp. L §                amount of edibles). An exhaustive audit of the minor
333.26423(f). The amendment further explained that, for      differences in these calculations is unnecessary because
“purposes of determining usable marihuana equivalency,”      Samp is well over the 425.24 gram limit regardless of the
sixteen ounces of a solid marijuana-infused product is       calculation.3 Samp reaches his lower number by including
equivalent to one ounce of usable marijuana. §               only the substances that were actually tested. But that
333.25424(c)(1).                                             approach is unreasonable. The Michigan State Police
                                                             logically chose to test representative portions of some of
The MMMA has always required patients and caregivers         the items seized. But one can reasonably infer that all
to keep their growing marijuana plants in an “enclosed,      items found in a single package are marijuana if a portion
locked facility.” Id. at § 333.25424(a). On June 28, 2011,   tests positive. Here, every portion of an item which the
the Michigan Attorney General’s office issued a written      laboratory tested revealed marijuana. The logical
opinion stating that the MMMA “prohibits the joint           conclusion is that the untested portions of the items also
cooperative cultivation or sharing of marihuana plants       contained marijuana. The Government need only prove by
because each patient’s plants must be grown and              a preponderance of the evidence that Samp was not in
maintained in a separate enclosed, locked facility that is   compliance with the statute. Given that burden of proof,
only accessible to the registered patient or the patient’s   the Government has established that the substances seized
registered primary caregiver.” Opinion, ECF No. 55, Ex.      contained marijuana.
22. In reaching that opinion, the Attorney General
explained that “[n]othing in the language of the MMMA        *7 Even ignoring the usable marijuana seized from
suggests that the majority of voters, in adopting the Act,   Samp’s home, the marijuana-infused edibles found
intended that patients, primary caregivers, or any other     therein are sufficient, by themselves, to establish that
individuals could form and operate cooperatives to jointly   Samp was not complying with the MMMA. First, the
cultivate, store and share medical marihuana.” Id. at 3.     MMMA did not authorize possession or use of marijuana
The opinion further explained that the MMMA clearly          edibles at the time the search occurred. Samp tries to
limited individuals to one primary caregiver and “does not   argue that the statute’s silence should be construed in his
authorize the patient to acquire marihuana from anyone       favor. But, as the Supreme Court of Michigan has
else.” Id. at 4.                                             explained, the “MMMA does not create a general right for
                                                             individuals to use and possess marijuana in Michigan.”
Similarly, in State v. McQueen, 293 Mich. App. 644, 648      People v. Kolanek, 491 Mich. 382, 394 (2012) (emphasis
(2011), aff’d on other grounds, 493 Mich. 135, 828           in original). The Kolanek Court emphasized that
N.W.2d 644 (2013), the Michigan Court of Appeals held        “[p]ossession, manufacture, and delivery of marijuana
that two men who owned a medical-marijuana dispensary        remain punishable offenses under Michigan law.” Id.
where they sold marijuana could be prosecuted because        Accordingly, the “MMMA’s protections are limited” to
they were in noncompliance with the MMMA. The                individuals whose use “ ‘is carried out in accordance with
McQueen Court rejected the argument that because             the provisions of’ ” the Act. Id. (quoting Mich. Comp. L §
members of the dispensary rented lockers and stored          333.26427(a)). Thus, to the extent that the MMMA did
marijuana therein, marijuana was not possessed by the        not unambiguously legalize edibles, Samp should have
dispensary owners. Rather, the court explained that          assumed that the background law which criminalized
“[p]ossession may be actual or constructive, and may be      marijuana possession still applied. More importantly, the
joint or exclusive.” Id. at 654. Because the defendants      Michigan Court of Appeals held in 2013 that “the plain
exercised “dominion and control over the marijuana,” all     language of the MMMA” as it existed at the time of the
the marijuana in the dispensary was ascribable to the        search specified that “edible products made with THC
defendants and “it could reasonably be inferred that         extracted from marijuana resin are not usable marijuana
defendants possessed more marijuana than allowed by the      under the MMMA.” Carruthers, 301 Mich. App. at 603,
MMMA.” Id. at 654, 665 n. 13.                                608.

                                                             Even if Samp were given the benefit of the doubt,
                                                             however, the large amount of edibles seized from his
                           B.                                home still establishes that he was not complying with the
                                                             Act. The MMMA, as recently amended, allows
Although the evidence suggests that Samp was not
                                                             possession of edibles and provides that sixteen ounces of
complying with many provisions of the MMMA, 2 he was
                                                             edibles is equivalent to one ounce of usable marijuana.
clearly not in compliance with the limits on possession of
                                                             Mich Comp. L. § 333.26424(c). The edibles seized from
usable marijuana. Samp admits that the Michigan State
                                                             Samp’s residence (not including the many edibles seized
Police testing (conducted in January 2017) revealed that
                                                             from his dispensaries) weighed approximately 4,879.5
254.08 grams of uable marijuana was seized from Samp’s
        Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.458 Page 7 of 8


grams. Most of the edibles seized were weighed in their                  merit. As explained above, Michigan courts have
original packaging, so that number inflates the true weight              construed “possession” under the MMMA as including
of the edibles. But even if the number is reduced by                     joint or constructive possession. McQueen, 293 Mich.
twenty-percent to account for the packaging and then                     App. at 654. In other words, if Samp had dominion and
divided by sixteen, the total still comes to the equivalent              control over the marijuana, it counts towards his limit
of approximately 243.98 grams of usable marijuana.                       under the MMMA. Given the fact that the marijuana was
When that quantity is included with the 254.08 grams of                  found throughout his bedroom, bedroom closet, and
usable marijuana which Samp admits was seized from his                   vehicle, Samp had dominion and control over all the
residence, the total weight is approximately 498.06 grams.               marijuana seized, even if some of the inventory was
Thus, even under the MMMA as it currently exists, Samp                   meant for his wife’s patients. Further, medical marijuana
possessed more than fifteen ounces of usable marijuana.4                 cooperatives or businesses were not clearly lawful at the
                                                                         time of the search. See Attorney General’s Opinion Letter
Even though Samp possessed more marijuana than the                       (summarized above); McQueen, 293 Mich. App. at 669.
maximum permitted by state law, Samp could                               While the fact that Samp was not complying with that
conceivably argue that he did not personally use                         portion of the MMMA is not directly relevant to Count
marijuana and thus was only failing to comply with the                   Four of this prosecution, it does undercut his argument
caregiver provisions of the MMMA. But the Government                     that the excess marijuana inventory in his residence
has proved by a preponderance of the evidence that Samp                  should be attributed to his family members. Even if some
personally used marijuana. First, Samp applied for and                   of the marijuana seized could be proved to be owned by
received a medical marijuana user card well in advance of                Samp’s family members, it would not establish Samp’s
the search. Second, significant amounts of marijuana were                compliance with the statute.
found in Samp’s bedroom and bathroom (not just in the
adjacent closet), including on the bedside nightstands.                  More importantly, Samp made no attempt to keep his
HUNT officers seized paraphernalia used to smoke                         marijuana for personal use separate from the marijuana he
marijuana from the bedroom. HUNT officers also seized                    sold. There was also no separation between his marijuana
smoked marijuana cigarettes from the bedroom, bedroom                    and his wife’s marijuana. Rather, Samp stored his
closet and Samp’s vehicle. At the evidentiary hearing,                   marijuana in the same cavalier manner with which he
Ms. Samp denied that Mr. Samp smoked marijuana prior                     approached the remainder of the MMMA’s restrictions.
to the search, that he ever smoked marijuana in the house,               His behavior falls short of “strict compliance” with the
and that marijuana products were ever left on their dresser              statute.
or nightstand. Because Ms. Samp’s testimony was
contradictory and belied by the physical evidence, her                   To summarize, Samp possessed significantly more usable
testimony is entitled to little weight. Even if believed, her            marijuana than permitted by the Michigan statute. He also
testimony that she did not recognize the marijuana                       possessed marijuana-infused edibles without regard to
products (including the smoking paraphernalia) found in                  whether he was permitted to by the statute. The
their bedroom suggests that Mr. Samp was responsible for                 Government has proved by a preponderance of the
those products. The fact that significant amounts of                     evidence that Samp personally used marijuana and that he
marijuana products (including smoked cigarettes and                      did so in noncompliance with the MMMA.
paraphernalia) were found in such close proximity to
Samp’s personal living space is compelling circumstantial
evidence of Mr. Samp’s personal use, especially
considering his possession of a medical marijuana user
card. The Government has carried its burden of                                                         IV.
demonstrating Samp’s personal use of marijuana by a
                                                                         Accordingly, it is ORDERED that Defendant Samp’s
preponderance of the evidence.
                                                                         motion for injunctive relief, ECF No. 30, is DENIED.
*8 Samp also argued that the marijuana found in his home
can be attributed to his wife or daughter (who also possess
user and caregiver cards), but that argument is without

Footnotes

1      The Government cites three cases in support of its argument: Deaver v. Seymour, 822 F.2d 66, 68–71 (D.C. Cir. 1987); Kajtazi v.
       Johnson-Skinner, 2017 WL 436038, *2 (S.D.N.Y. Jan. 30, 2017); and Dostal v. Stokes, 430 F.2d 1299, 1300 (6th Cir. 1970). Each of
       those cases dealt with an attempt to enjoin a criminal prosecution in a separate civil lawsuit. Here, Samp is seeking to enforce in
       the criminal proceeding itself a deliberately-expressed legislative provision which, if applicable, would prohibit the Government
       from expending funds to prosecute Count Four.

2      For example, Samp likely possessed more marijuana plants than permitted by the MMMA.
    Case 1:18-cr-00166-PLM ECF No. 69-1 filed 10/15/18 PageID.459 Page 8 of 8



3   It is unclear whether the calculations provided by Samp and the Government include the 129.08 grams of marijuana found in
    Samp’s vehicle. The Court’s calculation does not. If that additional 129.08 grams of usable marijuana is included, the total rises
    even further above the statutory limit.

4   The total of 498.0525 does not include the additional marijuana which was weighed but not actually tested by the lab or the
    marijuana seized from Samp’s vehicle. As described above, an accurate tally would include those additional amounts.
